                                           Case 3:19-cv-05440-RS Document 81 Filed 10/27/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     LARRY REYNOLDS,                                   Case No. 19-cv-05440-RS (DMR)
                                   6                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   7             v.
                                                                                           Re: Dkt. No. 79
                                   8     APPLE INC., et al.,
                                   9                    Defendants.

                                  10          The court held a Zoom-based settlement conference on October 15, 2020, at which
                                  11   Plaintiff Larry Reynolds was represented by pro bono counsel Laura Chapman in his claims
                                  12   against Defendants Apple and Google. The parties settled the case in full. They finalized written
Northern District of California
 United States District Court




                                  13   settlement agreements which Ms. Chapman reviewed with Mr. Reynolds. Due to the Covid-19
                                  14   pandemic, the court had to hold the settlement conference by Zoom instead of in person. Had the
                                  15   conference taken place in person, the court would have obtained Mr. Reynolds’ signature on the
                                  16   agreements. However, Mr. Reynolds was participating from out of state, and does not have home
                                  17   equipment to facilitate the signing process. Instead, Mr. Reynolds represented to the court that he
                                  18   would go to his neighborhood Office Depot the same day in order to print, sign, scan and email
                                  19   the settlement agreements back to Ms. Chapman, who would forward them to defense
                                  20   counsel. Mr. Reynolds has not yet done what he promised to do. Therefore, Mr. Reynolds is
                                  21   ordered to show cause by November 6, 2020. By that date, he must either send both signed
                                  22   settlement agreements to Ms. Chapman, or file a written response explaining why he has not
                                  23   signed the agreements as promised. Ms. Chapman shall promptly send a copy of this order to Mr.
                                                                                                                           ISTRIC
                                  24   Reynolds via email.                                                            TES D      TC
                                                                                                                    TA
                                                                                                                                          O
                                                                                                               S




                                                                                                                                           U
                                                                                                              ED




                                  25          IT IS SO ORDERED.
                                                                                                                                            RT




                                                                                                                                     ERED
                                                                                                                          O ORD
                                                                                                          UNIT




                                  26   Dated: October 27, 2020                                                     IT IS S
                                                                                                                                                  R NIA




                                  27                                                    ______________________________________    yu
                                                                                                                           na M. R
                                                                                                          NO




                                                                                                                  ge D o n
                                                                                                                                                  FO




                                                                                                                d
                                                                                                      Donna M.JuRyu
                                  28
                                                                                                           RT




                                                                                                                                              LI




                                                                                              United States Magistrate Judge
                                                                                                                   ER
                                                                                                              H




                                                                                                                                          A




                                                                                                                        N                     C
                                                                                                                                          F
                                                                                                                            D IS T IC T O
                                                                                                                                  R
